PER CURIAM.
This is an appeal from a final judgment entered upon mandate from this Court holding that the Zoning Committee of the City of St. Augustine was equitably es-topped from blocking the opening and operation of appellant’s museum. The appel-ant assigns as error that part of the final judgment refusing to award him any damages.
Our careful examination of the record on appeal and the briefs and oral arguments submitted by the parties indicate that no reversible error was committed in arriving at the judgment appealed. It is established law that officials of municipal corporations who are engaged in functions which are legislative, judicial, quasi-legislative or quasi-judicial in character are immune from suit. See Hargrove v. Town of Cocoa Beach, 96 So.2d 130 (Fla.1957) and Allen v. Secor et al., 195 So.2d 586 (Fla.App.2nd, 1967).
Accordingly, the judgment appealed herein is affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ-, concur.